Court of Appeals, State of Michigan

                                            ORDER
                                                                         Cynthia Diane Stephens
People of MI v Lorinda Irene Swain                                        Presiding Judge

Docket No.    314564                                                     Joel P. Hoekstra

LC No.        2001-004547-FC                                             Patrick M. Meter
                                                                          Judges


              The Court orders that the December 11 , 20 14 opm10n is hereby VACATED, and
a new opinion is attached.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               FEB O5 2015
                                     Date